Exhibit 10.7

UNIDYM, INC.

SUBSCRIPTION AGREEMENT

SERIES C-1 PREFERRED STOCK



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the last date
indicated on the signature pages hereto between Unidym, Inc., a Delaware
corporation (the “Company”), and the undersigned investor party hereto
(“Investor”).

RECITALS

WHEREAS, the Company wishes to sell additional shares of the Company’s Series
C-1 Preferred Stock (“Shares”) to the Investor, at a purchase price of $1.80 per
Share, and the Investor wishes to purchase Shares from the Company.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions, and upon acknowledgement of each of the parties of the receipt of
valuable consideration, the parties herein agree as follows:

1. Purchase and Sale of Shares.

1.1 The Closing. At the Closing (as defined below), the Company shall issue and
sell to Investor such number of Shares as is set forth immediately below
Investor’s name on the signature pages hereto against delivery to the Company by
Investor of an amount equal to $1.80 times the number of Shares to be purchased
by the Investor (the “Purchase Price”), paid by (a) cash (by check or wire
transfer) in United States Dollars to the Company to be held in escrow until the
Closing, for release to the Company thereafter or (b) cancellation of
indebtedness of the Company to Investor. Promptly after the Closing, the Company
shall deliver to Investor a duly executed certificate representing the Shares
which Investor is purchasing hereunder. The purchase and sale transaction
contemplated hereby will close on the first business day immediately following
the satisfaction of the Closing conditions set forth herein, which is targeted
to be no later than 5:00 p.m., Pacific Time on July 31, 2009, as such date and
time may be modified by the Company in its sole discretion (such day, the
“Closing”).

1.2 Additional Closing(s).

(a) Conditions of Additional Closing(s). At any time and from time to time
following the Closing, the Company may, at one or more additional closings (each
an “Additional Closing”), without obtaining the signature, consent or permission
of Investor, offer and sell to other investors (the “New Investors”), at a price
of $1.80 per Share, additional Shares. New Investors may include persons or
entities who are already owners of shares of the Company’s Series C-1 Preferred
Stock or other capital stock.

(b) Amendments. The Company and the New Investors purchasing Shares at each
Additional Closing will execute a Subscription Agreement in substantially the
same form hereof, and the New Investors will, to the extent not already a party
thereto, execute counterpart signature pages to: (i) the Amended and Restated
Investors’ Rights Agreement in the form attached to this Agreement as Exhibit A,
as amended (the “Investors’ Rights Agreement”), (ii) the Amended and Restated
Right of First Refusal and Co-Sale Agreement in the form attached to this
Agreement as Exhibit B, as amended (the “ROFR Agreement”), and (iii) the Amended
and Restated Voting Agreement in the form attached to this Agreement as Exhibit
C, as amended (the “Voting Agreement”) (the Investors’ Rights Agreement, ROFR
Agreement and Voting Agreement, as such agreements may be amended, collectively,
the “Related Agreements”). Such New Investors will, upon delivery to the Company
of such signature pages, become parties to, and bound by, the Related
Agreements, each to the same extent as if they had been an Investor at the time
of issuance of the first share of Series C-1 Preferred Stock.

 

1



--------------------------------------------------------------------------------

(c) Status of New Investors. Upon the completion of each Additional Closing as
provided in this Section 1.2, each New Investor will be deemed to be an
“Investor” for all purposes of the Related Agreements.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor, that the statements in the following paragraphs of
this Section 2 are all true and complete as of the date hereof:

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on (a) the present or
future business, assets, or operations, of the Company, taken as a whole or
(b) the Company’s ability to perform this Agreement or the Related Agreements
(as defined below) (a “Material Adverse Effect”).

2.2 Capitalization and Voting Rights.

(a) Authorized Stock. There are authorized for issuance 50,000,000 shares of
common stock, par value $0.0001 (the “Common Stock”) and 22,506,585 shares of
preferred stock, par value $0.0001 (the “Preferred Stock”), of which 5,000,000
shares are designated as Series A Convertible Preferred Stock (“Series A
Preferred Stock”), 5,673,252 shares are designated as Series B Senior
Convertible Preferred Stock (“Series B Preferred Stock”), 8,500,000 shares are
designated as Series C Senior Convertible Preferred Stock (“Series C Preferred
Stock”), and 3,333,333 shares are designated as Series C-1 Preferred Stock
(“Series C-1 Preferred Stock”). Immediately prior to the Closing, the
outstanding stock of the Company consists of the following:

(i) Common Stock. Three Million Seven Hundred Eighty Thousand One Hundred
(3,780,100) shares of issued and outstanding Common Stock.

(ii) Series A Preferred Stock. Five Million (5,000,000) shares of issued and
outstanding Series A Preferred Stock, which shares of Series A Preferred Stock
are convertible into 1.680096462 shares of Common Stock upon (x) an involuntary
or voluntary liquidation, dissolution and winding up of the Company, (y) a
Deemed Liquidation Event (as such term is defined in the Restated Certificate
(as defined below)) or (z) a Qualified IPO (as such term is defined in the
Restated Certificate).

(iii) Series B Preferred Stock. Five Million Six Hundred Seventy Three Thousand
Two Hundred Fifty-Two (5,673,252) shares of issued and outstanding Series B
Preferred Stock, which shares of Series B Preferred Stock are convertible into
1.000042304 shares of Common Stock.

(iv) Series C Preferred Stock. Eight Million One Hundred Twenty Five Thousand
Eight Hundred Eighty-Nine (8,125,889) shares of issued and outstanding Series C
Preferred Stock.

(v) Series C-1 Preferred Stock. Two Million Two Hundred FiftyThousand Six
Hundred Sixty Seven (2,250,667) shares of issued and outstanding Series C-1
Preferred Stock.

Upon the Closing, the rights, preferences and privileges of each series of
Preferred Stock will be as stated in the Restated Certificate and as provided by
law.

 

2



--------------------------------------------------------------------------------

(b) Valid Issuance. The outstanding shares of Common Stock and Preferred Stock
are all duly and validly authorized and issued, fully paid and nonassessable.

(c) Rights to Acquire. Except for (i) the conversion privileges of the Preferred
Stock, (ii) the rights of first refusal provided in Section 4 of the Investors’
Rights Agreement, (iii) the Five Million (5,000,000) shares of Common Stock
reserved for issuance to employees, consultants and/or directors pursuant to the
Company’s 2006 Stock Option/Stock Issuance Plan (the “Option Plan”), of which
options to purchase an aggregate of Three Million Eight Hundred Seven Thousand
Two Hundred Two (3,807,202) shares of Common Stock are currently outstanding,
(iv) outstanding warrants to purchase Three Million Five Hundred Ten Thousand
Two Hundred Eight (3,510,208) shares of Common Stock and (vi) outstanding
restricted stock units for the issuance of One Million One Hundred Four Thousand
Ten (1,104,010) shares of Common Stock, and (v) the Company’s obligation to
purchase 277,779 shares of Series C-1 Preferred Stock from TEL Venture Capital
Inc. (“TEL”) in the event certain conditions are not met and TEL requests that
Unidym purchases the 277,779 shares, there are not outstanding any options,
warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition from the Company of any shares of its capital stock.

(d) Voting of Shares. Other than the Voting Agreement, the Company is not a
party or subject to any agreement or understanding and, to the Company’s
knowledge, there is no agreement or understanding between any persons and/or
entities which affects or relates to the voting or giving of written consents
with respect to any security or by a director of the Company.

(e) Market Stand-Off. To the Company’s best knowledge, all outstanding shares of
preferred stock of the Company and all capital stock of the Company issuable
upon the exercise of outstanding employee incentive stock options are subject to
a one hundred eighty (180) day “market stand-off” restriction upon an initial
public offering by the Company resulting in at least $20 Million in gross
proceeds pursuant to a registration statement filed with the Securities and
Exchange Commission (“SEC”) pursuant to the Securities Act of 1933, as amended
(the “Act”).

2.3 Subsidiaries. Except for (i) the minority ownership position in Nexeon
MedSystems pursuant to the license agreement with Nanotech Catheter Solutions,
and (ii) the 100% ownership position in Nanoconduction, Inc., the Company does
not presently own or control, directly or indirectly, any interest in any other
corporation, association, or other business entity. The Company is not a
participant in any joint venture, partnership, or similar arrangement.

2.4 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the Related Agreements, the performance of all
obligations of the Company hereunder and thereunder, and the authorization, sale
and issuance of the Shares being sold hereunder, and the Common Stock issuable
upon conversion of the Shares, has been taken or will be taken prior to the
Closing. As of the Closing, this Agreement and the Related Agreements constitute
valid and legally binding obligations of the Company, enforceable in accordance
with their respective terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) to the extent the indemnification provisions
contained in the Related Agreements may be limited by applicable federal or
state securities laws.

2.5 Valid Issuance of Preferred and Common Stock. The Shares that are being
purchased by Investor hereunder, when issued, sold and delivered in accordance
with the terms of this Agreement for the consideration expressed herein, will be
duly and validly issued, fully paid and nonassessable and will be free of
restrictions on transfer, other than restrictions on transfer, if any, (i) under
this Agreement, the Investor’s Rights Agreement and the ROFR Agreement,
(ii) under applicable state and

 

3



--------------------------------------------------------------------------------

federal securities laws and (iii) otherwise imposed as a result of actions taken
by Investor. The Common Stock issuable upon conversion of the Shares purchased
under this Agreement has been duly and validly reserved for issuance and, upon
issuance in accordance with the terms of the Company’s Fourth Amended and
Restated Certificate of Incorporation in the form attached hereto as Exhibit D-1
(the “Restated Certificate”), will be duly and validly issued, fully paid and
nonassessable and will be free of restrictions on transfer, other than
restrictions on transfer, if any (i) under this Agreement, the Investor’s Rights
Agreement and the ROFR Agreement, (ii) under applicable state and federal
securities laws and (iii) otherwise imposed as a result of actions taken by
Investor.

2.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement and the Related Agreements, except for such consents, approvals,
orders, authorizations, registrations, qualifications, designations,
declarations or filings which are not required to be obtained prior to the
Closing, and such filings as are required pursuant to applicable federal and
state securities laws and blue sky laws, which filings will be effected within
the required statutory period.

2.7 Offering. Subject in part to the truth and accuracy of Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Shares as contemplated by this Agreement are exempt from the
registration requirements of the Act, and the qualification or registration
requirements of applicable state blue sky laws, as such registration
requirements and laws currently exist.

2.8 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened in writing against the
Company that questions the validity of this Agreement or the Related Agreements,
or the right of the Company to enter into such agreements or to consummate the
transactions contemplated hereby and thereby, or that would reasonably be
expected to result in a Material Adverse Effect. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company currently pending or that the Company
currently intends to initiate.

2.9 Proprietary Information Agreements. Each current employee of the Company has
executed a Proprietary Information and Inventions Agreement in substantially the
form provided to Investor upon request by Investor. The Company is not aware
that any such employee is in violation thereof.

2.10 Compliance with Other Instruments. The Company is not in violation of any
provision of its Restated Certificate or Bylaws nor, to its knowledge, of any
instrument, judgment, order, writ, decree or contract, statute, rule or
regulation to which the Company is subject and a violation of which would
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the Related Agreements, and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation, or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision
or an event that results in the creation of any lien, charge or encumbrance upon
any assets of the Company or the suspension, revocation, impairment, forfeiture
or nonrenewal of any material permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties.

2.11 Agreements; Action. Except for agreements explicitly contemplated hereby,
there are no agreements or understandings between the Company and any of its
officers, directors, affiliates or any affiliate thereof (except for quarterly
allocations for services performed by Arrowhead) and except as set forth on
Schedule 2.11,

 

4



--------------------------------------------------------------------------------

(a) there are no agreements, understandings, instruments, contracts, judgments,
orders, writs or decrees to which the Company is a party or by which it is bound
that may involve (i) obligations (contingent or otherwise) of, or payments to
the Company, in excess of $10,000, other than obligations of, or payments to,
the Company arising from purchase or sale agreements entered into in the
ordinary course of business, or (ii) provisions materially restricting the
development, manufacture or distribution of the Company’s products or services,
and

(b) The Company has not (i) declared or paid any dividends or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, (ii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iii) sold, exchanged or otherwise disposed of
any of its assets or rights.

(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments and contracts involving the
same person or entity (including persons or entities the Company has reason to
believe are affiliated therewith) shall be aggregated for the purpose of meeting
the individual minimum dollar amounts of such subsections.

2.12 Related-Party Transactions. No employee, officer or director of the Company
or member of his or her immediate family is indebted to the Company, nor is the
Company indebted (or committed to make loans or extend or guarantee credit) to
any of them. To the best of the Company’s knowledge, other than in Arrowhead
Research Corporation, a Delaware corporation (“Arrowhead”) or in any of
Arrowhead’s subsidiaries, none of such persons has any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, except that employees, officers or
directors of the Company and members of their immediate families may own stock
in publicly traded companies that may compete with the Company. No member of the
immediate family of any officer or director of the Company is directly or
indirectly interested in any material contract with the Company.

2.13 No Undisclosed Liabilities. Except as set forth in the Financial Statements
(as defined in Section 2.25), the Company does not have any liabilities (whether
accrued, absolute, unliquidated, contingent or otherwise, whether or not known
to the Company, whether due or to become due and regardless of when asserted)
arising out of transactions entered into at or prior to the Closing, or any
action or inaction at or prior to the Closing or any state of facts existing at
or prior to the Closing other than (i) liabilities and obligations that have
arisen after March 31, 2009 in the ordinary course of business (none of which is
material and none of which is a liability resulting from breach of contract,
breach of warranty, tort, infringement, claim or lawsuit), or (ii) obligations
under contracts and commitments incurred in the ordinary course of business that
would not be required to be reflected in financial statements prepared in
accordance with generally accepted accounting principles. The Company is not a
guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.

2.14 Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, except to the extent the lack of which would not reasonably be expected to
have a Material Adversely Effect. The Company is not in default under any of
such franchises, permits, licenses or other similar authority which would be
reasonably expected to have a Material Adverse Effect.

2.15 Environmental and Safety Laws.

(a) Except as set forth in Section 2.14(b), to its knowledge, the Company is not
in violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and, to its knowledge, no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation.

 

5



--------------------------------------------------------------------------------

(b) The US Environmental Protection Agency (the “EPA”) has issued recent
guidance regarding the classification of carbon nanotubes under the Toxic
Substances Control Act. The EPA has stated that it now considers carbon
nanotubes to be “new chemicals” rather than materials previously listed on the
TSCA Inventory, such as synthetic graphite or other carbon compounds. The
Company is in the process of reviewing its compliance with this guidance and has
filed paperwork with the EPA. Accordingly, the Company withholds any
representation or warranty regarding the matters disclosed in this
Section 2.14(b), including its compliance with the new EPA guidance.

2.16 Disclosure. The Company has fully provided Investor with all the
information that Investor has requested in writing for deciding whether to
purchase the Shares. Neither this Agreement (including all the exhibits and
schedules hereto) nor any other statements or certificates made or delivered in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements herein or therein not
misleading in light of the circumstances under which they were made.

2.17 Registration Rights. Except as provided in the Investors’ Rights Agreement,
the Company has not granted or agreed to grant any registration rights,
including piggyback rights, to any person or entity.

2.18 Title to Property and Assets. The property and assets used by the Company
in its business are owned by the Company free and clear of all mortgages, liens,
loans and encumbrances, except for (i) statutory liens for the payment of
current taxes that are not yet delinquent and (ii) for liens, encumbrances and
security interests that arise in the ordinary course of business and/or pursuant
to applicable law, and minor defects in title, none of which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any liens, claims or encumbrances, subject to clauses (i)-(ii) of the foregoing
sentence, except to the extent the failure to be in compliance or hold a valid
leasehold interest would not reasonably be expected to have a Material Adverse
Effect.

2.19 Labor Agreements and Actions. The Company is not bound by or subject to any
contract, commitment or arrangement with any labor union, and no labor union has
requested or, to the Company’s knowledge, has sought to represent any of the
employees, representatives or agents of the Company. There is no strike or other
labor dispute involving the Company pending, or to the Company’s knowledge,
threatened in writing, that would reasonably be expected to have a Material
Adverse Effect, nor is the Company aware of any labor organization activity
involving its employees. The Company is not aware that any officer or key
employee, or that any group of key employees, intends to terminate their
employment with the Company, nor does the Company have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of the Company is terminable at the will of the Company. The
Company is not a party to or bound by any currently effective employment
contract, deferred compensation agreement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation agreement. To
its knowledge, the Company has complied in all material respects with all
applicable state and federal equal employment opportunity and other laws related
to employment.

2.20 Brokers Fees. The Company expects to pay third-party finders or advisors
finder’s fees (in cash and/or equity) for Shares placed by such third party. For
the sake of clarity, no finder’s fees will be paid for Shares not placed by a
third-party finder or advisor.

 

6



--------------------------------------------------------------------------------

2.21 Intellectual Property. To its knowledge, the Company has rights to all
patents, patent applications, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, inventions, information and proprietary
rights and processes (collectively, “Intellectual Property”) it needs to operate
its business as currently conducted, other than Intellectual Property that it
reasonably believes is invalid or it can obtain rights to through a license or
cross-licensing arrangement. The Company has not received any communications
alleging that the Company has violated or, by conducting its business as
presently proposed, would violate any of the Intellectual Property of any other
person or entity. The Company is not aware that any of its employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with the use of his or
her best efforts to promote the interests of the Company or that would conflict
with the Company’s business as presently proposed to be conducted. Neither the
execution nor delivery of this Agreement, nor the carrying on of the Company’s
business by the employees of the Company, nor the conduct of the Company’s
business as presently proposed, will, to the Company’s knowledge, conflict with
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which any of such
employees is now obligated. The Company does not believe it is or will be
necessary to utilize any inventions of any of its employees (or people it
currently intends to hire) made prior to their employment by the Company.

2.22 Tax Returns and Payments. There are no federal, state, county, local or
foreign taxes dues and payable by the Company which have not been timely
paid. There are no accrued and unpaid federal, state, country, local or foreign
taxes of the Company which are due, whether or not assessed or disputed. There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency. The Company has
duly and timely filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.

2.23 Insurance. The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.

2.24 ERISA. The Company has made all required contributions and has no liability
to any such employee benefit plan, other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of Employee Retirement
Income Security Act of 1974, as amended, and has complied in all material
respects with all applicable laws for any such employee benefit plan.

2.25 Financial Statements. Attached hereto in Schedule 2.25 is the Company’s
unaudited financial statements (balance sheet, income statement and statement of
cash flows) dated March 31, 2008 (“Financial Statements”). The Financial
Statements have been prepared in accordance with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated and with each other. The Financial Statements are true, correct and
complete and fairly present the financial condition and operating results of the
Company as of the dates, and for the periods, indicated therein, subject to
normal year-end audit adjustments.

2.26 Changes. Since March 31, 2009, and at all times up to the Closing, there
have not been:

 

  a. any material change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the Financial
Statements, except (i) the sale by the Company of certain assets, including
equipment, inventory and intellectual property rights pursuant to a Asset
purchase Agreement, dated as of May 1, 2009, between the Company and Continental
Carbon Nanotechnologies, and (ii) changes in the ordinary course of business
that have not been, in the aggregate, materially adverse;

 

7



--------------------------------------------------------------------------------

  b. any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the assets, properties, financial condition,
operating results, prospects or business of the Company (as such business is
presently conducted and as it is proposed to be conducted);

 

  c. any material change or amendment to a material contract or arrangement by
which the Company or any of its assets or properties is bound or subject;

 

  d. any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase or other acquisition of any of such stock by the Company;

 

  e. any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets, except the sale by the Company of
certain assets, including equipment, inventory and intellectual property rights
pursuant to a Asset purchase Agreement, dated as of May 1, 2009, between the
Company and Continental Carbon Nanotechnologies;

 

  f. to the Company’s knowledge, any other event or condition of any character
that might materially and adversely affect the assets, properties, financial
condition, operating results or business of the Company (as such business is
presently conducted and as it is proposed to be conducted); or

 

  g. any agreement or commitment by the Company to do any of the things
described in this Section 2.26.

3. Representations and Warranties of Investor. Investor hereby represents,
warrants and covenants to the Company that:

3.1 Authorization. Investor has full power and authority to enter into this
Agreement and the Related Agreements to which it is a party, and each such
agreement constitutes its valid and legally binding obligation, enforceable in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) to the extent the indemnification provisions
contained in the Related Agreements may be limited by applicable federal or
state securities laws.

3.2 Purchase Entirely for Own Account. This Agreement is made with Investor in
reliance upon Investor’s representation to the Company, which by Investor’s
execution of this Agreement, Investor hereby confirms that the Shares will be
acquired for investment for Investor’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and that
Investor has no present intention of selling, granting any participation in or
otherwise distributing the same. By executing this Agreement, Investor further
represents that Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares.

3.3 Disclosure of Information. Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. Investor further represents that it has had an opportunity
to ask questions and receive answers from the Company

 

8



--------------------------------------------------------------------------------

regarding the terms and conditions of the offering of the Shares and the
business, properties, prospects and financial condition of the Company. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of Investor to rely
thereon.

3.4 Investment Experience. Investor is an investor in securities of companies in
the development stage and acknowledges that he/she/it is able to bear the
economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares. If other than an individual, Investor
also represents it has not been organized for the purpose of acquiring the
Shares.

3.5 Accredited Investor. Investor is an “accredited investor” within the meaning
of SEC Rule 501 of Regulation D. All of the information in the Investor
Questionnaire delivered by Investor to the Company in connection with Investor’s
purchase of the Shares remains complete, true and correct as of the Closing or
the Additional Closing, as applicable.

3.6 Restricted Securities. Investor understands that the Shares it is purchasing
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under such laws and applicable
regulations, such Shares may be resold without registration under the Act only
in certain limited circumstances. In the absence of an effective registration
statement covering the Shares or an available exemption from registration under
the Act, the Shares (and any Common Stock issued on conversion of the Shares)
must be held indefinitely.

3.7 No Brokers. Investor has not taken any action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

3.8 Legends. It is understood that the certificates evidencing the Shares may
bear one or all of the following legends:

(a) “These securities have not been registered under the Securities Act of 1933,
as amended. They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”

(b) Legends required to indicate that the Shares are subject to the terms of the
Investors Rights Agreement and ROFR Agreement.

(c) Any legend required by applicable laws.

4. Optional Conversion of the Shares.

4.1 Optional Conversion. Investor shall have the right, by giving notice thereof
to the Company pursuant to this Section 4, to convert all (but not less than
all) of the outstanding Shares held by the Investor (and purchased under this
Agreement) into shares of the Company’s Qualified Stock (as defined below),
pursuant to the provisions of this Section 4 concurrently with the closing of a
Qualified Transaction (as defined below)(or the first closing in a series of
closings).

4.2 Qualified Transaction. A “Qualified Transaction” shall mean the Company’s
receipt of at least $2,500,000 in proceeds from: (i) a sale by the Company, in
one or more related transactions, of a new series of preferred stock (the
“Qualified Stock”) in a financing event (the “Qualified

 

9



--------------------------------------------------------------------------------

Financing”); or (ii) a combination of (a) a sale of Qualified Stock as described
in Section 4.2(i), and (b) the sale by the Company of some or all of its assets
and/or business operations in materials for anti-static polymers.

4.3 Notice. The Company shall provide the Investor with a notice no later than
15 business days prior to the closing of the Qualified Transaction indicating
the proposed closing date, together with the terms and conditions of the
Qualified Transactions, the rights, preferences and privileges of the Qualified
Stock and the conversion calculation determined in accordance with Section 4.4
below. Each Investor shall have the right to exercise its rights to convert its
Shares into the Qualified Stock under Section 4.1 by giving notice thereof to
the Company no later than 5 business days prior to the proposed closing date.

4.4 Conversion Calculation. In connection with a Qualified Transaction, the
Shares shall be converted into Qualified Stock in accordance with the following
formula:

A = B * [(C ÷ D) * E]

A = the number of shares of Qualified Stock issuable to Investor in connection
with the Qualified Transaction;

B = the number of Shares purchased by Investor pursuant to this Agreement;

C = $1.80;

D = the price per share at which the Qualified Stock is sold to investors in the
Qualified Financing; and

E = 1.10.

For the avoidance of doubt, the calculation in this Section 4.3 shall be
performed in the following order: (i) divide C by D, (ii) multiply the amount in
(i) by E, and (iii) multiply the amount in (ii) by B.

4.5 Deliverables. Upon any conversion of Shares under this Section 4, the
Investor will execute and deliver to the Company, at the closing of such
Qualified Financing, such stock purchase agreement, investors’ rights agreement,
co-sale agreement, voting and/or other agreements as are entered into by the
investors in the Qualified Financing generally. The Company shall not be
obligated to issue certificates evidencing the shares of Qualified Stock
issuable upon conversion unless the certificates evidencing the Shares are
either delivered to the Company or its transfer agent, or the Investor notifies
the Company or its transfer agent that such certificates have been lost, stolen
or destroyed and executes an agreement satisfactory to the Company to indemnify
the Company from any loss incurred by it in connection with such certificates.
Upon the occurrence of such conversion of the Shares, the Investor shall
surrender the certificates representing such Shares at the office of the Company
or any transfer agent for the Company’s capital stock. Thereupon, there shall be
issued and delivered to the Investor promptly at such office and in its name as
shown on such surrendered certificate or certificates, a certificate or
certificates for the number of shares of Qualified Stock into which the Shares
surrendered were convertible on the date on which such automatic conversion
occurred.

5. Conditions to Investor’s Obligations at Closing. The following conditions
must be satisfied by the Company, unless waived by Investor, in Investor’s sole
and absolute discretion.

5.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.

 

10



--------------------------------------------------------------------------------

5.2 Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

5.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be duly obtained and effective, other than such
authorizations, approvals or permits or other filings which may be timely made
after such issuance and sale of the Shares.

5.4 Amendment to Restated Certificate. The Company shall have filed the
Certificate of Amendment of Restated Certificate in the form attached hereto as
Exhibit D-2 with the Delaware Secretary of State.

5.5 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to Investor, and
Investor shall have received all such counterpart original and certified or
other copies of such documents as may be reasonably requested.

5.6 General. The holders of Common Stock and/or Preferred Stock shall have
amended any other agreement or arrangement, or given any further consent
required to allow the Company to execute and perform this Agreement and the
Related Agreements.

6. Conditions to the Company’s Obligations at Closing. The following conditions
must be satisfied by Investor, unless waived in writing by the Company, in the
Company’s sole and absolute discretion.

6.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true on and as of the Closing or the
Additional Closing (as applicable) with the same effect as though such
representations and warranties had been made on and as of the date of such
closing.

6.2 Payment of the Purchase Price. Investor shall have delivered to the Company
the purchase price for the Shares.

6.3 Securities Exemptions. The offer and sale of the Shares to Investor pursuant
to this Agreement shall be exempt from the registration requirements of the Act,
the qualification requirements of the California General Corporation Law and the
registration and/or qualification requirements of all other applicable state
securities laws.

6.4 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing or the Additional Closing (as
applicable) and all documents incident thereto shall be reasonably satisfactory
in form and substance to the Company, and the Company shall have received all
such counterpart original and certified or other copies of such documents as may
be reasonably requested.

7. Miscellaneous.

7.1 Survival. The warranties, representations and covenants of the Company and
Investor contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing or the Additional
Closing (as applicable) and shall in no way be affected by any investigation of
the subject matter thereof made by or on behalf of Investor or the Company.

 

11



--------------------------------------------------------------------------------

7.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors and assigns of the parties (including transferees of
any Shares). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

7.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California, except
with respect to conflict of laws.

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day;
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
address as set forth on the signature page hereof or at such other address as
such party may designate by ten (10) days’ advance written notice to the other
parties hereto.

7.6 Responsibility for Brokers Fees. Investor indemnifies and holds harmless the
Company from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which Investor or any of its officers, partners,
employees or representatives is responsible. The Company indemnifies and holds
harmless Investor from any liability for any commission or compensation in the
nature of a finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

7.7 Aggregation of Stock. All issued and outstanding shares of the Series C-1
Preferred Stock and Common Stock issued upon conversion thereof held or acquired
by affiliated entities or persons shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement.

7.8 Amendments and Waivers. Any term of this Agreement may be amended, and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investor.

7.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

7.10 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties, and this Agreement supersedes
all prior written and oral agreements, and all contemporaneous written and oral
agreements, relating to the subject matter hereof.

7.11 Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in
two or more counterparts, and by facsimile signatures or portable document
format (.pdf or similar format), each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

[Company Signature Page to Subscription Agreement]

 

Dated: JULY 30, 2009   COMPANY:  

UNIDYM, INC.

a Delaware corporation

  By:  

/S/    MARK TILLEY

    Mark Tilley     CEO & President  

Address:    1430 Obrien Drive

                  Menlo Park, CA 94025



--------------------------------------------------------------------------------

[Investor Signature Page to Subscription Agreement]

I HEREBY REPRESENT THAT I HAVE READ AND UNDERSTOOD THE SUBSCRIPTION AGREEMENT.

Dated: JULY 30, 2009

Subscription: I hereby subscribe for the following number of Shares at the
Purchase Price indicated:

Total Number of Shares: 291,667

Total Purchase Price ($1.80 Per Share): payable as follows: $525,000 in cash.

 

                        Arrowhead Research
Corporation                                          Please print the exact
name(s) in which the Shares will be issued Print Name of Signer:     Christopher
Anzalone                 Signature:         Christopher
Anzalone                                                           Title of
Signer (if purchaser is an entity):   Chief Executive Officer           